Citation Nr: 1638961	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  04-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and clear and unmistakable error (CUE) with respect to a 1976 RO decision denying service connection for viral meningoencephalitis.

2.  Entitlement to an earlier effective date (EED) for the award of service connection for panhypopituitarism.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to February 21, 2008.



ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to January 1976 and again from July 1979 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, November 2013, and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issues were remanded in November 2014 for further development.  

In an August 2016 rating decision, the RO established permanent incapacity for self-support for the Veteran's child (Jonathan).  The Veteran has submitted an August 2016 notice of disagreement in which he argues for an earlier effective date.  A review of the electronic record reflects the RO's acknowledgement of the notice of disagreement.  Given this, and in light of how recently the statement of the case was issued, it appears that the RO is in the process of working the claim.  Under these circumstances, the Board declines to take jurisdiction of this issue pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Instead, the matter is referred to the RO for additional development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his May 2016 substantive appeal (VA Form 9), as well as in several other correspondences, the Veteran requested a videoconference hearing.

Since the RO is responsible for scheduling videoconference hearings before the Board, a remand to the RO is necessary. See 38 U.S.C.A. § 7107 (b) (West 2002); 38 C.F.R. § 20.700 (a) (2015).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time, and location of the hearing.  Upon completion of the hearing, return these claims to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







